Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Remark
This Office action has been issued in response to communication made on 02/28/2022. 

Terminal disclaimer
       The terminal disclaimer filed on 02/28/2022 is approved hence the double patenting rejection is withdrawn. 

Allowance
Claims 23-44 are allowable.

Reason for Allowance
Independent claim 23 and 34 are allowable because the cited arts of record do not explicitly disclose, teach, or suggest the claimed limitations content management (in combination with all other features in the claim),   
a single corpus of stored dynamic data; and a data integration platform for accessing the single corpus of stored dynamic data via a plurality of data access interfaces, wherein the data integration platform comprises: a records layer for storing a group of data records, wherein each data record includes a permanent record identifier and a data payload associated with the record identifier, and wherein the records layer implements a creating, reading, updating, and deleting (CRUD) interface for accessing the data records; a resolution mapping layer for generating a group of entity records using the group of data records, wherein each entity record includes an entity identifier and a set of record identifiers representing a set of the data records that have been determined, using an entity resolution system, to represent a 



Any comments considered necessary by applicant must be submitted no later than the
payment of the issue fee and, to avoid processing delays, should preferably accompany the issue
fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for
Allowance."

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAREK CHBOUKI whose telephone number is (571)270-3154.  The examiner can normally be reached on Mon-Fri 8:00 am to 6:00 pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aleksandr Kerzhner can be reached at 571-2701760.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 

/TAREK CHBOUKI/             Primary Examiner, Art Unit 2165                                                                                                                                                                                                        3/10/2022